DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1-4, 6-11 and 13-19) in the reply filed on June 27, 2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive and there is no serious search burden.  The examiner does not agree. MPEP 806.04(f) defines mutually exclusive species as “species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.”. In the instant case, claim 4 recites a dichroic mirror between the pump laser and the planar waveguide while claim 5 recites a second VBG between the pump laser and the planar waveguide. The dichroic mirror and second VBG are substitutes for one another but cannot be used together in the laser apparatus. Therefore, species 1 and species 2 in the restriction mailed on April 26, 2022 are mutually exclusive. Furthermore, there is a serious search burden for the different species because searching for the mutually exclusive species would require different search queries (dichroic mirror between pump laser and planar waveguide vs. VBG between pump laser and planar waveguide), see MPEP 808.02. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spariosu (7,391,796) in view of Filgas et al. (2018/0212393) and Beach et al. (2016/0094016).

Regarding claim 1, Spariosu discloses: a planar waveguide comprising an active gain medium (106) configured to receive pump light from a pump source (pump light inherently emitted from a pump source) and amplify stimulated emission light (Fig. 12b, col 10, lines 42-61), a first Volume Bragg Grating (VBG) (any of the VBG 110, 112, 114) configured to constrain an angle of the amplified stimulated emission light (Fig. 12b, col 10, lines 42-61).
Spariosu does not disclose: the planar waveguide comprising a fast axis and a slow axis and configured to operate in single mode in the fast axis and multimode in the slow axis; and a hybrid spatial filter configured to receive the amplified stimulated emission light from the planar waveguide and output laser light, the hybrid spatial filter comprising: a physical slit having a narrower dimension corresponding to the slow axis of the planar waveguide, the physical slit configured to reduce an intensity of the amplified stimulated emission light received from the planar waveguide.
Filgas et al. disclose: gain medium planar waveguide comprising a fast axis and a slow axis and configured to operate in single mode in the fast axis and multimode in the slow axis ([0023], [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spariosu by forming the planar waveguide as disclosed by Filgas in order to guide the optical mode from the pump source and obtain single mode output in the fast axis. 
Spariosu as modified do not disclose: a hybrid spatial filter configured to receive the amplified stimulated emission light from the planar waveguide and output laser light, the hybrid spatial filter comprising: a physical slit having a narrower dimension corresponding to the slow axis of the planar waveguide, the physical slit configured to reduce an intensity of the amplified stimulated emission light received from the planar waveguide.
Beach et al. disclose: a hybrid spatial filter (complex spatial filter with aperture) configured to receive the amplified stimulated emission light and output laser light (Figs. 2 and 3A, [0031], [0032]), the hybrid spatial filter comprising: a physical slit (filter with aperture), the physical slit configured to reduce an intensity of the amplified stimulated emission light received from the laser device (complex spatial filter would inherently reduce an intensity of amplified stimulated emission light) (Figs. 2 and 3A, [0031], [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spariosu as modified by adding the hybrid spatial filter of Beach between the planar waveguide and VBG in order to narrow the divergence of the emitted slow-axis radiation.
Spariosu as modified do not disclose: physical slit having a narrower dimension corresponding to the slow axis of the planar waveguide.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser system comprising a physical slit having a dimension in the fast axis and slow axis direction. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the dimensions of the slit in the fast axis and slow axis directions by routine experimentation.

Regarding claim 2, Spariosu as modified disclose: wherein the active gain medium of the planar waveguide comprises erbium-doped crystal or ytterbium-doped fluorophosphate glass (Er:YAG) (Fig. 12b, col 10, lines 42-61).

Regarding claim 6, Spariosu as modified disclose: wherein the laser light has a wavelength of approximately 996 nm or approximately 1617 nm (1618 nm output).

Regarding claim 7, Spariosu as modified disclose: wherein the laser light is output from the system via an output coupler (114) disposed in the system (Spariosu, Fig. 12b, col 10, lines 42-61).

Claims 8, 9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spariosu (7,391,796) in view of Filgas et al. (2018/0212393), Beach et al. (2016/0094016) and Meissner et al. (6,160,824).

Regarding claim 8, Spariosu discloses: a pump source configured to generate pump light (pump light inherently emitted from a pump source) (Fig. 12b, col 10, lines 42-61); a planar waveguide comprising an active gain medium (106) configured to receive pump light from a pump source (pump light inherently emitted from a pump source) and amplify stimulated emission light (Fig. 12b, col 10, lines 42-61), a first Volume Bragg Grating (VBG) (any of the VBG 110, 112, 114) configured to constrain an angle of the amplified stimulated emission light (Fig. 12b, col 10, lines 42-61).
Spariosu does not disclose: the planar waveguide comprising a fast axis and a slow axis and configured to operate in single mode in the fast axis and multimode in the slow axis; and a hybrid spatial filter configured to receive the amplified stimulated emission light from the planar waveguide and output laser light, the hybrid spatial filter comprising: a physical slit having a narrower dimension corresponding to the slow axis of the planar waveguide, the physical slit configured to reduce an intensity of the amplified stimulated emission light received from the planar waveguide; and a Q-switch configured to receive the reduced-intensity, angle-constrained stimulated emission light from the hybrid spatial filter and convert the reduced-intensity, angle-constrained stimulated emission light to pulsed laser light..
Filgas et al. disclose: gain medium planar waveguide comprising a fast axis and a slow axis and configured to operate in single mode in the fast axis and multimode in the slow axis ([0023], [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spariosu by forming the planar waveguide as disclosed by Filgas in order to guide the optical mode from the pump source and obtain single mode output in the fast axis. 
Spariosu as modified do not disclose: a hybrid spatial filter configured to receive the amplified stimulated emission light from the planar waveguide and output laser light, the hybrid spatial filter comprising: a physical slit having a narrower dimension corresponding to the slow axis of the planar waveguide, the physical slit configured to reduce an intensity of the amplified stimulated emission light received from the planar waveguide; and a Q-switch configured to receive the reduced-intensity, angle-constrained stimulated emission light from the hybrid spatial filter and convert the reduced-intensity, angle-constrained stimulated emission light to pulsed laser light.
Beach et al. disclose: a hybrid spatial filter (complex spatial filter with aperture) configured to receive the amplified stimulated emission light and output laser light (Figs. 2 and 3A, [0031], [0032]), the hybrid spatial filter comprising: a physical slit (filter with aperture), the physical slit configured to reduce an intensity of the amplified stimulated emission light received from the laser device (complex spatial filter would inherently reduce an intensity of amplified stimulated emission light) (Figs. 2 and 3A, [0031], [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spariosu as modified by adding the hybrid spatial filter of Beach between the planar waveguide and VBG in order to narrow the divergence of the emitted slow-axis radiation.
Spariosu as modified do not disclose: physical slit having a narrower dimension corresponding to the slow axis of the planar waveguide; and a Q-switch configured to receive the reduced-intensity, angle-constrained stimulated emission light from the hybrid spatial filter and convert the reduced-intensity, angle-constrained stimulated emission light to pulsed laser light.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser system comprising a physical slit having a dimension in the fast axis and slow axis direction. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the dimensions of the slit in the fast axis and slow axis directions by routine experimentation.
Spariosu as modified do not disclose: a Q-switch configured to receive the reduced-intensity, angle-constrained stimulated emission light from the hybrid spatial filter and convert the reduced-intensity, angle-constrained stimulated emission light to pulsed laser light.
Meissner et al. disclose: optically pumped waveguide comprising a Q-switch (col 19, lines 25-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spariosu as modified by adding a Q-switch element to the device in order to generate laser pulses with a higher peak power. The device as modified disclose: Q-switch configured to receive the reduced-intensity, angle-constrained stimulated emission light from the hybrid spatial filter and convert the reduced-intensity, angle-constrained stimulated emission light to pulsed laser light.

Regarding claim 9, Spariosu as modified disclose: wherein the active gain medium of the planar waveguide comprises erbium-doped crystal or ytterbium-doped fluorophosphate glass (Er:YAG) (Fig. 12b, col 10, lines 42-61).

Regarding claim 13, Spariosu as modified disclose: wherein the laser light has a wavelength of approximately 996 nm or approximately 1617 nm (1618 nm output).

Regarding claim 14, Spariosu as modified disclose: wherein the laser light is output from the system via an output coupler (114) disposed in the system (Spariosu, Fig. 12b, col 10, lines 42-61).

Regarding claim 15, Spariosu as modified do not disclose: wherein the pump source comprises an array of pump diodes.
Beach et al. disclose: a laser diode bar (40) (Fig. 2, [0031], [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spariosu as modified by using an array of pump diodes as the pump source in order to increase the output power of the device.

Regarding claim 16, the apparatus of claim 8 discloses the claimed method (see the rejection of claim 8).

Regarding claim 17, the apparatus of claim 9 discloses the claimed method (see the rejection of claim 9).

Allowable Subject Matter
Claims 3, 4, 10, 11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 10 are allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the hybrid spatial filter further comprises one or more optical elements configured to receive the amplified stimulated emission light from the planar waveguide, focus the amplified stimulated emission light in the slow axis to the narrower dimension of the physical slit, and expand the amplified stimulated emission light in the fast axis.”
Claims 4 and 11 are allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a dichroic mirror configured to receive the pump light from the pump source and inject the pump light into the planar waveguide.”
Claim 18 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…receiving the amplified stimulated emission light from the planar waveguide at one or more optical elements disposed in front of the physical slit; focusing the amplified stimulated emission light in the slow axis to the narrower dimension of the physical slit; and expanding the amplified stimulated emission light in the fast axis.”
Claim 19 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…receiving the pump light from the pump source at a dichroic mirror; and injecting the pump light into the planar waveguide.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whitley (2004/0095983), Hamilton et al. (7,065107) and Zorabedian (8,248,700).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828